DETAILED ACTION
Claim Status
	Claims 1-28 are pending. Claims 3, 19, 27 and 28 are withdrawn. Claims 1-2, 4-18 and 20-26 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of IL-12 as the species elected in the reply filed on December 7, 2021 is acknowledged.

Claims 3, 19, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in drawings 2H and 2I are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response –
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located in figures 2H and 2I.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2)
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 recites the term “com-pared” in line 2. The term should read, “compared”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 14-15, 20 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how devoid of endotoxins, bacterial contaminants, flagellin, lipoteichoic acid or peptidoglycan the pharmaceutical has to be in order to be “substantially” devoid of said components. Accordingly, the claim is indefinite.

substantially” in claim 14 (claim 15 dependent therefrom) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how devoid of CpG islands the promoter sequence has to be in order to be “substantially” devoid of CpG islands. Accordingly, the claims are indefinite.

The term “substantially” in claim 20 is a relative term that renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how devoid of CpG islands the DNA vector has to be in order to be “substantially” devoid of CpG islands. Accordingly, the claim is indefinite.

Claim 24 (claim 25 dependent therefrom) recites, “elicits a reduced immune response compared to a control vector”. It is unclear to what control vector the claimed synthetic circular DNA vector is compared. For example, it is unclear if the synthetic circular DNA vector is compared to another synthetic circular DNA vector without the gene encoding the therapeutic polypeptide or to a vector having an origin of replication, a drug resistance gene, and a site-specific recombination recognition site. Accordingly, the claims are indefinite.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, 4-13, 16-18 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 5,994,104 A, issued November 30, 1999) in view of Blanche et al. (US 2003/0032092 A1, published February 13, 2003, provided in an IDS) and in view of (Rehberger et al. US 2013/0203121 A1, published August 8, 2013).
Anderson et al. is directed to gene therapy treatments and describes a method of treating a cancer (tumour therapy, column 1, lines 4-6), the method comprising administering to a subject in need thereof a therapeutically effective amount of a synthetic circular DNA vector (plasmid, column 11, line 29) comprising a gene encoding a therapeutic polypeptide (nucleic acid constructs encoding IL-12, column 1, lines 4-5), thereby treating the cancer (claim 1), wherein the gene is IL-12. (nucleic acid constructs encoding IL-12, column 1, lines 4-5) (claim 2), wherein the cancer is a blood cancer or a solid tissue cancer (tumours include solid tumours and dispersed tumours, such as tumours of the blood, column 14, lines 48-50) (claims 4 and 9), wherein the blood cancer is acute lymphoblastic leukemia, acute myeloblastic leukemia or chronic myelogenous leukemia (leukaemia, column 14, line50) (claim 5), wherein the solid tissue cancer is a kidney cancer, a breast cancer, a colorectal cancer, or a skin cancer (renal, breast, colon, ovarian and cervical tumours, and melanomas, column 14, lines 50-52) (claim 6), wherein the therapeutic polypeptide is a replacement polypeptide claim 10), wherein the synthetic circular DNA vector is comprised in a pharmaceutical composition (vectors are preferably presented in a pharmaceutical composition, column 13, lines 18-20) (claim 11), wherein the pharmaceutical composition further comprises a delivery vehicle selected from liposomes (plasmid vector may be used in conjunction with liposomes, column 11, lines 32-33) (claim 13), wherein the administering is performed intravenously, intramuscularly, intradermally, or intratumorally (vectors of the invention may be delivered by any suitable route of administration e.g. by oral, rectal, nasal, topical, vaginal, or parenteral (including subcutaneous, intramuscular, intravenous or intradermal) administration. Delivery may be systemic or localised, e.g. to the tumour to be treated; column 15, lines 29-34) (claim 18), wherein the administering is performed at least a first time and a second time, wherein the second time is at least 2 weeks after the first time, and wherein the administering is additionally performed at least a third time, wherein the third time is at least 2 weeks after the second time (dosage schedules will also vary according to, for example, the route of administration. However, multiple doses spread over periods of days, weeks or months are envisaged; column 14, lines 36-40) (claims 21-23).
Anderson et al. lack the method wherein the synthetic circular DNA vector lacks an origin of replication, a drug resistance gene, and a site-specific recombination recognition site (claim 1), wherein the pharmaceutical composition is substantially devoid of one or more of the following: endotoxins, bacterial contaminants, flagellin, lipoteichoic acid, and peptidoglycan (claim 12), wherein the synthetic circular DNA vector is supercoiled (claim 16), wherein the synthetic circular DNA vector is claim 17), wherein the administering elicits a reduced immune response compared to a control vector (claim 24), wherein the control vector is a vector produced in a bacterial cell (claim 25).
Blanche et al. is directed to DNA mini-circles for gene therapy and describe a synthetic circular DNA vector that lacks an origin of replication, a drug resistance gene (the molecules of the invention essentially lack non-therapeutic regions and especially lack an origin of replication and/or a selectable marker gene; paragraph [0013]) (claim 1), wherein the pharmaceutical composition is substantially devoid of one or more of the following: endotoxins, bacterial contaminants, flagellin, lipoteichoic acid, and peptidoglycan (the minicircle may be purified on a cesium chloride density gradient in the presence of ethidium bromide, or alternatively the use of anion exchange columns; paragraph [0091]) (claim 12), wherein the synthetic circular DNA vector is supercoiled (minicircles are advantageously in supercoiled form, paragraph [0013]) (claim 16), wherein the synthetic circular DNA vector is monomeric (minicircle to be produced exclusively in the monomeric form; paragraph [0070]) (claim 17), wherein the administering elicits a reduced immune response compared to a control vector (eliminate the risks associated with dissemination of the plasmid, such as the expression of genes present in the non-therapeutic portion of the plasmid, which are potentially immunogenic and/or inflammatory, and the like and presence of immunostimulatory sequences; paragraph [0011]) (claim 24), wherein the control vector is a vector produced in a bacterial cell (plasmid, paragraph [0011]) (claim 25).


Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the method of Anderson et al. and use the DNA minicircles of Blanche et al. without the recombination sites as described by Rehberger et al. A person of ordinary skill in the art would be motivated to do so in order to use DNA vectors with reduced immune response against the vector (Blanche et al., paragraph [0011]) that can be produced more efficiently and at higher yields (Rehberger et al., 
Regarding the limitations of claims 7 and 8, Blanche et al. teach that expression from the vector increases from day 3 to day 31 in vivo, and remains high even 31 days after transfection (paragraph [0302]). Additionally, under bases for inherency, MPEP 2112 (III) recites, “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic.” Additionally, MPEP 2112.01 (I) recites, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When claims 7 and 8)
Accordingly, Anderson et al. in view of Blanche et al. and in view of Rehberger et al. render obvious claims 1-2, 4-13, 16-18 and 21-25.

Claims 1-2, 4-16-18 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Blanche et al. and in view of Rehberger et al. as applied to claims 1-2, 4-13, 16-18 and 21-25 above, and further in view of Drocourt et al. (US 2004/0219677 A1; published November 4, 2004, provided in an IDS).
Anderson et al. in view of Blanche et al. and in view of Rehberger et al. are directed to gene therapy vectors and render obvious claims 1-2, 4-13, 16-18 and 21-25 as applied above. Anderson et al. further describe the vector comprising a promoter (promoter, column 7, lines 62-65) (claim 14) and a polyadenylation signal (polyadenylation signal; column 10, lines 24-25) (claim 15). 
Anderson et al. in view of Blanche et al. and in view of Rehberger et al. lack the method wherein the promoter sequence is substantially devoid of CpG islands (claim 14), and wherein the synthetic circular DNA vector is substantially devoid of CpG islands (claim 20).
Drocourt et al. describes methods and compositions directed to plasmids which can be used in gene therapy which are functional in prokaryotic organisms such as E. coli, but which are nevertheless completely devoid of CpG islands in their promoters (paragraphs [0007]-[0008]). Drocourt describes the advantages of CpG free DNA plasmids in having reduced immunostimulant capacity (paragraph [0004]). Drocourt outlines methods and techniques for creating DNA plasmids that are completely devoid of CpG (paragraph [0007], example 1-4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to design synthetic circular DNA vectors based on the disclosure of Anderson et al. in view of Blanche et al. and in view of Rehberger et al. which are completely devoid of CpG islands in their promoters and vector sequence using the techniques outlined by Drocourt et al. in order to reduce adverse immune affects. It would have been a matter of combining known prior art element according to known methods to yield predictable results. One would be motivated to make this combination in order to reduce adverse immune affects by immunizing the synthetic circular DNA vectors by significantly reducing the CpG island content in the promoters. One would have a reasonable expectation of successes given that both Anderson et al. in view of Blanche et al. and in view of Rehberger et al. and Drocourt et al. have a clear appreciation for reducing adverse immune responses for their respective DNA vectors. 
Accordingly, Anderson et al. in view of Blanche et al. and in view of Rehberger et al. and further in view of Drocourt et al. render obvious claims 1-2, 4-18 and 20-25.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636